ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-344, concluding that GENE PIERO BELAR-DI of STERLING, VIRGINIA, who was admitted to the bar of this State in 1976, and who was temporarily suspended from the practice of law on February 2, 2001, pursuant to Rule 1:20 — 13(b), should be suspended from the practice of law for a period of eighteen months on the basis of his guilty plea to a federal information charging him with knowingly and wilfully making false statements to the Federal Communications Commission, in violation of 18 U.S.C.A. 1001, conduct that violates RPC 8.4(b)(commis-sion of a criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that GENE PIERO BELARDI is suspended from the practice of law for a period of eighteen months and until the further Order of the Court, retroactive to February 2, 2001; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.